In consolidated actions, inter alia, to consider just compensation for property taken by eminent domain by the Village of Tarry-town, Woodland Lake Estates, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Westchester County (Altman, J.H.O.), dated September 5, 1996, as awarded it the sum only of $129,235.37, and the Village of Tarrytown cross-appeals as limited by its brief, from so much of the same judgment as awarded Woodland Lake Estates, Inc., interest in the sum of $108,939.81.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements, for reasons stated by Altman, J.H.O. in the Supreme Court. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.